DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a response; amended claims 1, 3, 4, 8-10, 13, 14, and 17; and cancelled 18-20 on 02/21/2022. 

	Response to Arguments
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5,7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kieffer (US 11,052,619) in view of Caron (US 7,029,267) and Caprez (US 10,960,616). 
Regarding claim 1, Kieffer teaches an apparatus comprising: 
a base mold having a top mold surface, the top mold surface comprising a mold perimeter, an intermediate mold portion, and a primary chamber (Figure 5 and 17B, item 75);
a silicone bag secured to the top mold surface (Col 10, Ln 30-52), an inner bag surface of the silicone bag and the top mold surface defining:
 the primary chamber in fluid communication with a primary vacuum port, wherein
the primary vacuum port is integrated into the silicone bag adjacent to the primary chamber (Figure 9a, item 50 and Figure 17A, items 60b and 64 and Col 10, Ln 30-53);
wherein the resin injection port is integrated into the silicone bag adjacent to the resin channel (Figure 16, item 71a and Col 16, Ln 22-40);
an outer vacuum channel in fluid communication with an outer vacuum port, wherein the outer vacuum channel is formed on the continuous horizontal surface between the mold perimeter and the intermediate mold portion (Figure 16A, item 78 and Col 9, Ln 50- Col 10, Ln 2), and 
wherein the outer vacuum port is integrated into the silicone bag adjacent to the outer vacuum channel (Figure 16A, item 74 and Col 8, Ln 32-47);
an outer touchdown portion disposed around an outer periphery of the outer vacuum channel (Figure 16A, item 79).

	Kieffer teaches vacuum ports 64, and/or bag vacuum ports 74 proximate to an area near the flange of the outer member 50 such that when resin 14 is introduced, the resin 14 moves from an area approximate the center of the outer member 50 (i.e., adjacent to the location of the inlet(s) 23 or other resin introduction aperture) outward toward the flange 52 of the outer member. Kieffer teaches the specific and/or relative locations of resin 14 introduction ( e.g., inlet 23, inlet location 52a, caul plate inlet
61a, and/or bag inlet 71a) and/or where a vacuum is connected (e.g., outlet 21, vacuum port 64, and/or bag vacuum port 74) in not limited (Col 8,  ln 32-47). 

Kieffer does not explicitly teach (1) a resin channel in fluid communication with a resin injection port and the primary chamber and an inner touchdown disposed between the resin channel and an inner periphery of the outer vacuum channel and (2) the mold perimeter and the intermediate mold portion form a continuous horizontal surface. 

	As to (1), Caron teaches a reusable vacuum bag provided with a release surface that can include one or more nubs, bumps, channels, conduits or protrusions for facilitating the flow of air, vapors or resin into and out of the molding area (Col 10, Ln 34-44). The resin channels of Caron are inherently in fluid communication with a resin injection port and primary chamber, as fluid is injected through the port and transported through the primary chamber via the resin channels (Col 2, Ln 58-63 and Col 16, Ln 42-55).  
Both Kieffer and Caron teach a vacuum molding process utilizing a vacuum bag. It would have been obvious to one of ordinary skill in the art to improve the apparatus of Kieffer with feed channels of Caron for the benefit of improving flow of air, vapors, and resin into the molding area, as taught by Caron. One of ordinary skill in the art would have recognized Kieffer in view of Caron would inherently teach an inner touchdown disposed between the resin channel and an inner periphery of the outer vacuum channel.  

As to (2), Caprez teaches an apparatus for vacuum-based molding, wherein the vacuum bag comprises vacuum seal channels that facilitates even distribution along  the recess (Col 7, 1-10) as the vacuum seal channels are engaged with a flat mold surface (Figure 14C, item 116). 
Both Kieffer and Caprez teaches an apparatus comprising a vacuum bag with vacuum seals. It would have been obvious to one of ordinary skill in the art to substitute the mold surface engaged with the vacuum seals of Kieffer with the mold surface engaged with the vacuum seals of Caprez, a functionally equivalent mold surface. 

	Regarding claim 2, Kieffer in view of Caron and Caprez teaches the apparatus as applied to claim 1, wherein the primary chamber is capable of containing a porous material (Kieffer, Col 17, Ln 45-51). 

	Regarding claim 3, Kieffer in view of Caron and Caprez teaches the process as applied to claim 1, wherein at the outer touchdown a bag perimeter of the inner bag surface is in direct contact with the intermediate portion of the top mold surface (Kieffer, Figure 16A, space between items 78 and 79 and Caprez, Figure 13B ).

	Regarding claim 4, Kieffer in view of Caron and Caprez teaches the process as applied to claim 3, wherein at the inner touchdown an intermediate bag portion of the inner bag surface is in direct contact with the intermediate mold portion of the top mold surface  (Kieffer, Figure 16A, space between items 78 and 79 and Caprez, Figure 13B ).

	Regarding claim 5, Kieffer in view of Caron and Caprez teaches the process as applied to claim 4, wherein a vacuum within the outer vacuum channel secures the silicone bag to the base mold at the outer touchdown and the inner touchdown (Kieffer, Col 9, Ln 50-62). 

	Regarding claim 7, Kieffer in view of Caron and Caprez teaches the process as applied to claim 1, wherein the resin injection port is inherently configured to attach to a resin source (Kieffer, Col 16, Ln 42-53). 
	
	Regarding claim 8, Kieffer in view of Caron and Caprez teaches the process as applied to claim 1, wherein the primary vacuum port is coupled to a primary pump and the outer vacuum port is coupled to a secondary pump (Kieffer, Col 7, Ln 23-56 and  Col 15, Ln 64-67).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kieffer (US 11,052,619) in view of Caron (US 7,029,267) and Caprez (US 10,960,616), as applied to claim 1, in further view of Balas (PG-PUB 2014/0050813).  
	Regarding claim 6, Kieffer in view of Caron and Caprez teaches the process as applied to claim 1. 
Kieffer in view of Caron and Caprez does not teach the inner bag surface comprises at least one protrusion extending into .
Balas teaches a silicone bag secured to a top mold surface (Figure 7) comprising an protrusions (Figure 7, 7a1, 7a2, 7b1, 7b2, items 56, 58, and 83) to facilitate holding the vacuum bag on the infusion mold [0052]-[0054]. 
	Both  Kieffer and Balas teach a vacuum bag. It would have been obvious to one of ordinary skill in the art to improve the inner bag surface of Kieffer with at least one protrusion as taught by Balas for the benefit of holding the vacuum bag onto the infusion mold.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kieffer (US 11,052,619) in view of Caron (US 7,029,267) and Caprez (US 10,960,616), as applied to claim 1, in further view of Hanks (US 9,579,873). 
	Regarding claim 9, Kieffer in view of Caron and Caprez teaches the process as applied to claim 1, wherein only one side of the primary chamber is exposed to the injected resin or the resin port is located at the geometric center of the primary chamber (Kieffer, Col 16, Ln 60- Col 17, Ln 17). 

	Kieffer in view of Caron and Caprez does not teach the resin channel is located along a perimeter of the primary chamber between the primary chamber and the inner touchdown. 

	Hanks teaches a process of resin infusion of a rework patch utilizing a flexible vacuum bag placed over the rework patch  and sealed to the surface of the structure on the outer side of the rework patch, wherein the vacuum bag 36 is coupled with a suitable vacuum generator 45 and reservoir 44 which evacuates the vacuum bag 36 in order to compact the rework patch 24 prior to, during and/or after resin infusion. Hanks teaches the outer perimeter of the rework patch is connected to a controlled pressure resin reservoir 46 through a resin distribution encompassing the patch while a removable vacuum source is located at the center of the cavity (Figure 5 and [0019]). 

	Both Kieffer and Hanks teaches resin infusion utilizing a vacuum bag comprising a resin distribution source and a vacuum. It would have been obvious to substitute the location of the resin source of Kieffer with the resin source of Hanks, a functionally equivalent arrangement of a resin and vacuum source. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742